Citation Nr: 1530590	
Decision Date: 07/17/15    Archive Date: 07/24/15

DOCKET NO.  12-25 276	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for acquired psychiatric disability, to include posttraumatic stress disorder (PTSD), depression, and anxiety.

2.  Entitlement to service connection for drug abuse and alcoholism claimed as secondary to acquired psychiatric disability.

2.  Entitlement to an initial rating in excess of 10 percent for bilateral pes planus with contracted 5th digits, status post right foot 5th digit arthroplasty with exostectomy, status post left foot 5th digit arthroplasty (bilateral foot disability), to include on an extra-schedular basis pursuant to 38 C.F.R. § 3.321.


REPRESENTATION

Appellant represented by:	Karl Kazmierczak, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

H. Papavizas, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1970 to February 1972.

This appeal to the Board of Veterans' Appeals (Board) arose from a May 2011 rating decision which, inter alia, denied service condition for an acquired psychiatric disorder, but  awarded service connection and assigned an initial, 0 percent ( noncompensable) rating for bilateral foot disability,  effective July 16, 2010.  

In May 2011, the Veteran filed a notice of disagreement (NOD) with the denial of service connection and assigned rating.   In March 2012, the RO issued a rating decision awarding a higher, initial 10 percent rating for the Veteran's bilateral foot disability, effective July 16, 2010, with which the Veteran also disagreed.  In August 2012, the RO awarded the Veteran a temporary total rating for bilateral foot disability  from January 1, 2012, continued the 10 percent rating for that condition from March 1, 2012, and issued a statement of the case (SOC).  Later that same month, the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals).  

In November 2012, the RO awarded the Veteran another temporary total rating for bilateral foot disability  from September 21, 2012, and continued the 10 percent from November 1, 2012.  In November 2014, the RO issued a supplemental SOC (SSOC).  Notably, evaluation of the disability under consideration excludes the periods during which a temporary total rating was assigned.  

In March 2015, the Veteran testified during a Board video-conference hearing before the undersigned Veterans Law Judge at the RO.  A transcript of that hearing is of record.

As regards characterization of the appeal, with respect to the claimed psychiatric disability, the Board notes that the Veteran initially filed a claim for service connection for PTSD but later amended the claim to include depression, anxiety, alcoholism, and drug abuse.  The evidence of record reflects psychiatric diagnoses other than PTSD, such as major depressive disorder and anxiety disorder not otherwise specified with posttraumatic stress syndrome features.  As such, the Board has more broadly recharacterized this claim.  as reflected on the title page.  See, e.g., Clemons v. Shinseki, 23 Vet. App. 1 (2009) (the scope of a mental health disability claim includes any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record).

The Board further notes that the AOJ combined the Veteran's claims for PTSD, depression, anxiety, drug abuse, and alcoholism into a single claim for service connection.  However, in a September 2010 statement, the Veteran made clear that he seeks service connection for drug abuse and alcoholism as secondary to acquired psychiatric disability.  Diagnosed disabilities of drug or alcohol abuse are not disabilities for which service connection can be granted on a primary basis.  38 U.S.C.A. §§105, 1110; 38 C.F.R. § 3.301.  Nonetheless, service connection may be recognized for an alcohol or drug abuse disability acquired as secondary to, or as a symptom of, his or her service-connected disability.  Allen v. Principi, 237 F.3d 1368 (Fed. Cir. 2001).  Accordingly, the Board has bifurcated these service connection claims as reflected on the title page.

As for the higher rating claim, because the Veteran has disagreed with the initial ratings assigned following the award of service connection. the Board characterized this claim in light of the distinction noted in Fenderson v. West, 12 Vet. App. 119, 126 (1999) (distinguishing initial rating claims from claims for increased ratings for already service-connected disability).  It is further noted that during the Board hearing and elsewhere, the Veteran and his attorney have argued that his service-connected bilateral pes planus status post foot surgery has interfered with/adversely impacted his ability to perform his job as a painter.  As such assertions appear to raise a question as to the Veteran's entitlement to a higher rating on an extra-schedular basis, the Board has expanded this claim to include extra-schedular consideration, as reflected on the title page.

In addition to the paper claims file, the Veteran has paperless, electronic Virtual VA and Veteran Benefits Management System (VBMS) files.  A review of the documents in Virtual VA and VBMS reveals that, with the exception of the March 2015 Hearing Transcript, a November 2014 Veteran's statement, a September 2014 VA examination report, and VA treatment records dating from August 2011 to August 2014, they are either duplicative of the evidence in the paper claims file or are irrelevant to the claims  on appeal.

The Board notes that new evidence-specifically, the Veteran's November 2014 statement-was added just prior to but not considered or addressed in the November 2014 SSOC.  Although the Veteran has not waived initial agency of original jurisdiction (AOJ) consideration of this evidence, the Veteran is not prejudiced by the Board considering such statement for thr limited purpose of drafting a comprehensive remand.  Also, the AOJ will have an opportunity to review this evidence  on remand.

For reasons expressed below, the claims on appeal are being remanded to the AOJ.  VA will notify the Veteran when further action, on his part, is required.


REMAND

The Board's review of the claims file reveals that further AOJ action in this appeal is warranted.

As regards the psychiatric disability claim, the Veteran contends that his psychiatric disability is the result of  two in-service stressors.   First, the Veteran alleges that from January or February 1971 until March or April 1971 he was assigned to a Guard Post in the Korean Demilitarized Zone (DMZ), the closest one to North Korea, during which time he lived underground and was under constant threat of attack.  See July 2010 Supplemental Claim and August 2010 VA Form 21-0781.  As he further explains, there was only one bridge from the Guard Post to the DMZ, which, if destroyed, would have impeded their ability to return to safety and that "if anything went down we were on our own."  Id.  Second, he maintains that while he was in the Korean DMZ an infiltrator was brought in for questioning and executed between 1971 and 1972, and that this incident was witnessed by two other service members, Doug Spraing and Feliz Gonzales.  See April 2011 VA Examination Report.  As he later elaborated, his squad had a fire fight with a North Korean squad, and during this incident he witnessed an infiltrator, who had surrendered, being placed in the back of a Colonel's Jeep and shot and killed.  See September 2014 VA Examination Report.

By way of general background, the record shows that the Veteran has a significant history of drug and alcohol abuse and homelessness for approximately  27 years following his discharge from the military and that he was incarcerated from about 2000 to 2011.  See also November 2014 statement.

In April 2011, the Veteran underwent VA examination in connection with his psychiatric service connection claim, but the examiner found merely that the Veteran did not meet the diagnostic criteria for PTSD, and did not address any other any other psychiatric diagnoses of record.

In September 2014, the Veteran underwent another VA psychiatric examination.  The examiner diagnosed the Veteran with nonmilitary-based PTSD, concluding that "PTSD is generated by his experiences from his incarceration from charges of aggravated sexual battery and it being well known that such individuals are frequently targeted for reprisal from other inmates, while his report of PTSD from his experiences in Korea is found to be far less likely as not a result of his miltary [sic] service."  The examiner did not address any other psychiatric diagnosis of record.  While the Veteran's attorney has urged that this opinion tends to support an award of service connection for PTSD, the fact remains that that, as regards PTSD, that examiner found the Veteran's alleged stressors to be implausible or incredible, and that the examiner ultimately rendered an opinion that weighed against the Veteran's claim.  

Furthermore, following the examination, in November 2014, the Veteran submitted a statement in which he maintained that he was not traumatized by his incarceration.  According to the Veteran, the "things [he] went through in prison were bad but were mostly threatening not actual trauma.  After a while they became acceptable. . . . Prison did not give [him] P.T.S.D.  It helped to put [him] on the road to handling [his] problem [with homelessness and substance abuse]."  See November 2014 Veteran's Statement.  These statements are new and have not been previously considered by the AOJ or any VA examiner.

Under the circumstances presented above, the Board finds that further development of the acquired psychiatric disability claim, to include arranging for the Veteran to another VA mental disorders examination to obtain further medical information addressing both PTSD and other psychiatric diagnoses of record, is needed.  See 38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2014); McLendon v. Nicholson, 20 Vet. App. 79 (2006).

As noted above, the Veteran has claimed service connection for drug abuse and alcoholism secondary to acquired psychiatric disability.  Therefore, the claims are inextricably intertwined ,and should be considered together.  See Tyrues v. Shinseki, 23 Vet. App. 166, 177 (2009) (en banc) (explaining that claims are inextricably intertwined where the adjudication of one claim could have a significant impact on the adjudication of another claim.).  As a Board decision on the Veteran's drug abuse and alcoholism claim would, at this point, be premature, this claim is being remanded, as well.

As for the evaluation of the Veteran's bilateral foot disability, as noted above, the Veteran has raised the matter of his entitlement to an extra-schedular TDIU, a matter which has not explicitly been addressed by the RO.  To avoid any prejudice to the Veteran, the AOJ should adjudicate this matter, in the first instance.  See, e.g., Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).  The Board also finds that further development of the claim is warranted.

The record shows that the Veteran underwent additional surgery on his left foot in September 2012.  However, he  underwent VA examination for evaluation of that disability in May 2012.  Therefore, because the Veteran's September 2012 foot surgery indicates a possible worsening of his service-connected bilateral foot condition,  an additional examination to obtain further information to assess the nature and severity of such condition is warranted.  See Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994); VAOPGCPREC 11-95 (1995).  

During the hearing, the Veteran indicated a willingness to report to any necessary examination(s), and requested that such examination(s) be conducted at the Mountain Home VA Medical Center (VAMC).  The Veteran is hereby notified that failure to report to any scheduled examination(s), without good cause, may well result in denial of the claim(s).  See 38 C.F.R. § 3.655 (2014).  Examples of good cause include, but are not limited to, the illness or hospitalization of the claimant and death of an immediate family member.  

Prior to arranging for the Veteran to undergo further examinations, to ensure that all due process requirements are met and the record is complete, the AOJ should undertake appropriate additional development and notification action.

Initially, the record reveals that the Veteran may be in receipt of VA vocational rehabilitation benefits.  See, e.g., July 18, 2011 VA Case Management Note (reflecting a treatment plan including vocational support or assistance); July 22, 2011 VA Work Therapy Note (documenting Veteran's interest in pursuing vocational rehabilitation); July 29, 2011 VA Case Management Note (discussing various options available, including vocational rehabilitation).  However, neither the Veteran's VA Counseling, Evaluation and Rehabilitation Folder nor any such records is/are associated with the claims file, is not contained in the claims file.  On remand, these records should be associated with the claims file, following the current procedures prescribed in 38 C.F.R. § 3.159(c) as regards requests for records from Federal facilities.

As for VA medical records, the claims file includes VA treatment records  dated up to April 2014.  More recent records may well exist.  Hence, the AOJ should obtain all outstanding, pertinent records of mental and physical evaluation/and or treatment of the Veteran' since that date, following the current procedures prescribed in 38 C.F.R. § 3.159(c) as regards requests for records from Federal facilities.

The AOJ should also give the Veteran another opportunity to provide information and/or evidence pertinent to the claims on appeal, explaining that he has a full one-year period for response.  See 38 U.S.C.A. § 5103(b)(1) (West 2014); but see also 38 U.S.C.A. § 5103(b)(3) (to clarifying that  VA may make a decision on a claim before the expiration of the one-year notice period).  The AOJ should also explain how to establish entitlement to a higher, extra-schedular rating pursuant to 38 C.F.R. § 3.321, as well as secondary service connection pursuant to 38 C.F.R. § 3.310.

In the letter, the AOJ should invite the Veteran to submit statements from individuals who served with him and can corroborate the occurrence of the claimed in-service stressor involving the capture and excecution of an interloper-to include the two individuals identified during the April 2011 VA examination.

The AOJ should also specifically request that the Veteran furnish, or furnish appropriate authorization to obtain, any outstanding, pertinent private (non-VA) records, to include records of alleged psychiatric treatment during his incarceration from approximately  2000 to l 2011.  Although medical records from the Veteran's period of incarceration are included in the claims file, it is unclear whether a complete set of the Veteran's medical records from this time have been received, as none of these records document mental health treatment.  

Thereafter, the AOJ should attempt to obtain any additional evidence for which the Veteran provides sufficient information and, if needed, authorization, following the current procedures prescribed in 38 C.F.R. § 3.159 (2014). 

The actions identified herein are consistent with the duties imposed by the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2014).  However, identification of specific actions requested on remand does not relieve the AOJ of the responsibility to ensure full compliance with the VCAA and its implementing regulations.  Hence, in addition to the actions requested above, the AOJ should also undertake any other development and/or notification action deemed warranted by the VCAA prior to adjudicating the claims on appeal. Adjudication of the higher rating claim should include consideration of whether "staged" rating of the bilateral foot disability (assignment of different ratings for distinct periods of time, based on the facts found), pursuant to Fenderson, supra, is warranted.  

Accordingly, these matters are hereby REMANDED for the following action:

1.  Associate with the claims file the file or records associated with VA Vocational and Rehabilitation services provided to the Veteran, and associate it/them with the claims file.  Follow the procedures set forth in 38 C.F.R. § 3.159(c) as regards requesting records from Federal facilities.  All records and/or responses received should be associated with the claims file.

2.  Obtain all outstanding records of VA evaluation and/or treatment of the Veteran.  Follow the procedures set forth in 38 C.F.R. § 3.159(c) as regards requesting records from Federal facilities.  All records and/or responses received should be associated with the claims file.

3.  Send to the Veteran and his attorney a letter requesting that the Veteran provide sufficient information, and if necessary, authorization to obtain any additional evidence pertinent to the claim on appeal that is not currently of record.  Specifically request that the Veteran furnish, or furnish appropriate,  authorization (to include updated authorization, as needed) to obtain, all outstanding, pertinent (non-VA) records of  mental health or psychiatric treatment received during his incarceration from approximately  2000 to  2001.

In the letter, also invite the Veteran to submit statements from individuals who served with him and can corroborate the occurrence of the claimed in-service stressor involving the capture and excecution of an interloper-to include the two individuals identified during the April 2011 examination.

Explain how to establish entitlement to a higher, extra-schedular rating pursuant to 38 C.F.R. § 3.321, as well as secondary service connection pursuant to 38 C.F.R. § 3.310.  Also, clearly explain to the Veteran that he has a full one-year period to respond (although VA may decide the claim within the one-year period).

4.  If the Veteran responds, obtain all identified records following the procedures set forth in 38 C.F.R. § 3.159 (2014).  All records and responses received should be associated with the claims file.  If any records sought are not obtained, notify the Veteran and his representative of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.

5.  After all records and/or responses are associated with the claims file, arrange for the Veteran to undergo VA mental disorders examination, by a psychiatrist or psychologist, at the Mountain Home VAMC, if possible.

The contents of the entire claims file (paperless and electronic), to include a complete copy of this REMAND, must be made available to the individual designated to examine the Veteran, and the examination report should include discussion of the Veteran's documented medical history and assertions.  All indicated tests and studies (to include psychological testing, if warranted) should be accomplished (with all findings made available to the examiner prior to the completion of his or her report), and all clinical findings should be reported in detail. 

Based on examination of the Veteran, and consideration of the entire record (to include any psychological testing results), the examiner should identify all acquired psychiatric disorder(s) present currently or present at any time pertinent to the July 2010 claim for service connection (even if currently resolved). 

If PTSD is diagnosed, the examiner must specify how the diagnostic criteria are met, including identifying the specific stressor(s) underlying the diagnosis, and comment upon the link between the current symptomatology and the Veteran's stressor(s).  In doing so, the examiner should specifically indicate whether the Veteran's PTSD results from alleged fear of hostile military or terrorist activity serving along the DMZ  during his military service, and/or other verified stressor (to include discussion of whether such is adequate to support a diagnosis of PTSD, and whether his symptoms are related to such fear). 

If acquired psychiatric disability other than PTSD is diagnosed, for each such diagnosed disability, the examiner should provide an opinion, consistent with sound medical judgment, as to whether it is at least as likely as not (i.e., a 50 percent or greater probability) that the disability had its onset during, or is otherwise medically related to, his active military service-to include a stressor related to his fear of hostile or military terrorist activity and/or any other verified stressor. 

In addressing the above, the examiner must consider and discuss all pertinent medical and other objective evidence and all lay assertions.  The examiner is advised that the Veteran is competent to report facts within his personal knowledge (to include events, injuries and symptoms), and that his assertions in this regard must be considered in formulating the requested opinion.  If the Veteran's reports are discounted, the examiner should provide a clear explanation for doing so. 

If service connection for acquired psychiatric disability is established, the examiner should also comment on the nature of the relationship, if any, between the that disability and the Veteran's long history of drug and alcohol abuse-to specifically include whether the drug and alcohol abuse was/is a manifestation of the service connected disability, or was caused or aggravated (worsened beyond natural progression)  by service-connected psychiatric disability.  If aggravation is found, the examiner should attempt to quantify the degree of additional disability resulting from the aggravation.

All examination findings/testing results, along with complete, clearly-stated rationale for the conclusions reached, must be provided.

6.  After all records and/or responses are associated with the claims file, arrange for the Veteran to undergo VA foot examination by an appropriate medical professional (preferably, a podiatrist.) at the Mountain Home VAMC, if possible.

The contents of the entire claims file (paperless and electronic), to include a complete copy of this REMAND, must be made available to the individual designated to examine the Veteran, and the examination report should include discussion of the Veteran's documented medical history and assertions.  All indicated tests and studies (to include any testing) should be accomplished (with all findings made available to the examiner prior to the completion of his or her report), and all clinical findings should be reported in detail. 

The examiner should identify the nature and severity of all symptoms and manifestations of the Veteran's service-connected for bilateral pes planus with contracted 5th digits, status post right foot 5th digit arthroplasty with exostectomy, status post left foot 5th digit arthroplasty (bilateral foot disability).

Also, based on review of the Veteran's documented medical history and assertions, the examiner should indicate whether, at any time July 16, 2010 effective date of the award of service connection-excluding the periods during which a temporary, total rating was assigned-the Veteran's service-connected bilateral foot disability has changed in severity, and, if so, the approximate date(s) of any such change(s), as well as the extent of severity of the disability at each stage.

All examination findings/testing results, along with complete, clearly-stated rationale for the conclusions reached, must be provided.
  
7.  To help avoid future remand, ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  See Stegall v. West, 11 Vet. App. 268 (1998). 

8,  After completing the requested actions, and any additional notification and/or development deemed warranted, adjudicate the claims on appeal in light of all pertinent evidence (to include all that added to the claims file since the last adjudication) and legal authority (to include with respect to the higher rating claim, whether staged rating of the disability, pursuant to Fenderson (cited above) is warranted, as well as whether the criteria for invoking the procedures for extra-schedular consideration, pursuant to 38 C.F.R. § 3.321, are met

9.  If any benefit sought on appeal remains denied, furnish to the Veteran and his attorney an appropriate SSOC that includes clear reasons and bases for all determinations, and afford them the appropriate time period for response.

The purpose of this REMAND is to afford due process and to accomplish additional development and adjudication; it is not the Board's intent to imply whether the benefit requested should be granted or denied.  The Veteran need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2014).

